Per Curiam.
When an appeal to this court is manifestly frivolous, the record presenting no debatable question, it will be dismissed upon motion.
Upon full hearing, all parties being represented, judgment was entered in the district court for Douglas county upon the pleadings. It appears from the pleadings that in the settlement of an estate of a deceased person in the probate court, while the matter was pending upon a motion for final distribution, the court was about to consider a deed conveying the interest of one heir to another, and an objection was filed to the deed on the ground that it was obtained by fraud. In the objection it was suggested that the objector intended to bring an action in the proper court to set aside the deed. Afterwards, the court having considered the matter from time to time for about three months and no action having been begun in a court having jurisdiction to set aside the deed, the probate court refused to delay the matter longer and entered an order of distribution. From that order the objector appealed to the district court. The above facts appear from his pleading, and upon the hearing a judgment was entered against the objector upon the pleadings. ■ No one will contend that the probate court had jurisdiction to set aside the conveyance on the ground that it was obtained by fraud, and if the probate court had no such jurisdiction the district court could not obtain it by appeal. The district court therefore manifestly did right in entering judgment upon the pleadings. The objector appealed to this court, and a motion is now presented to dismiss his appeal, which, for the reason above given, is sustained, and the appeal
Dismissed.